Citation Nr: 1015140	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  04-44 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a total left knee replacement for the period from November 
10, 2005, to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from January 1959 to April 
1963.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2008, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to satisfy the VA's duties to notify and 
assist the Veteran, to include the retrieval of VA treatment 
records and the conduct of a VA medical examination.  
Following the AMC's attempts to complete the requested 
actions, the case was returned to the Board for further 
review.  

This appeal is again REMANDED to the RO via the AMC.  VA will 
notify the Veteran if further action is required on his part.


REMAND

Among the actions sought by the Board through its April 2008 
remand were proper notice to the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159 (2009) regarding 
his claim for an increased schedular and extraschedular 
evaluation for left knee disablement, as well as the 
retrieval of VA treatment records and conduct of a VA 
orthopedic examination for evaluation of his left knee 
disorder.  While notice regarding schedular entitlement was 
furnished by the AMC through its October 2008 correspondence, 
notice regarding the basis for extraschedular entitlement was 
not provided.  It, too, is noted that the VA examiner who 
evaluated the Veteran in May 2009 and who provided an August 
2009 addendum to his earlier report following his review of 
the veteran's VA claims folder, failed to address the 
question of extraschedular entitlement that the Board had 
posed to him through its April 2008 remand.  As well, despite 
the Board's specific directive in April 2008 to the AMC to 
obtain any VA treatment records not already on file, no 
attempt to secure those records is shown on remand.  This 
failure to act on the part of the AMC leaves an obvious gap 
in VA treatment records, given that the most recent record on 
file was compiled more than four years ago in March 2006.  

On the basis of the foregoing, corrective actions to ensure 
compliance with the terms of the prior remand are deemed 
necessary.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) 
(remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order).  

Accordingly, this matter is REMANDED to the AMC for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2009), the Veteran 
should be provided notice of what 
additional information and evidence are 
still needed to substantiate his claim 
for an extraschedular rating in excess of 
30 percent for service-connected 
residuals of a total left knee 
replacement, including evidence of 
frequent hospital care for treatment, or 
evidence that his left knee disorder, 
alone, has resulted in a marked 
interference with employment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  He should also be 
advised that employment records, to 
include statements from current or former 
supervisors and co-workers, and 
verification of sick leave taken and 
reasons therefor, would be relevant with 
respect to whether an extraschedular 
rating is warranted.

2.  Obtain all pertinent VA treatment 
records, not already on file, for 
inclusion in the veteran's claims folder, 
including those VA records of outpatient 
treatment received at the VA Medical 
Center in Loma Linda, California, since 
March 2006.  

3.  Thereafter, return the May 2009 
report of a VA orthopedic examination by 
O. E. Espinas, MD, of R.G.T. Evaluations 
of Fresno, California, with its August 
2009 addendum, to Dr. Espinas for the 
preparation of a further addendum to the 
earlier report(s).  The claims folder in 
its entirety is to be furnished to Dr. 
Espinas or his designee for use in the 
study of this case.  If Dr. Espinas is 
unavailable, or in the event that he 
wishes to further examine the Veteran, 
the Veteran should be accorded an 
additional VA joints or orthopedic 
examination for evaluation of the nature 
and severity of his service-connected 
left knee disorder.  

Ultimately, Dr. Espinas or his designee 
should review the May 2009 examination 
report, with August 2009 addendum, and 
furnish a medical opinion, with full 
supporting rationale, as to following:  

Is it at least as likely as not 
(50 percent or more 
probability) that the veteran's 
service-connected residuals of 
a left total knee replacement, 
alone, are productive of a 
marked interference with 
employment?

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

A complete rationale for any and all 
opinions rendered must be provided.  
Recitation of facts and a conclusion, 
without expressed reasoning is not an 
adequate examination.

4.  Lastly, the veteran's entitlement to 
an increased schedular and extraschedular 
rating in excess of 30 percent from 
November 10, 2005, to the present, for 
residuals of a total left knee 
replacement should be readjudicated on 
the basis of all pertinent evidence and 
all governing legal criteria.  If so 
warranted, referral of the extraschedular 
matter to the VA's Under Secretary for 
Benefits or the VA's Director of the 
Compensation and Pension Service should 
be undertaken.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action by the Veteran is required until he is further 
notified.  

The purpose of this remand is to obtain needed development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.


_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

